Citation Nr: 0422305	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-18 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date, prior to than February 26, 
1996, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).  






ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from August 1968 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO assigned an effective date of November 
29, 1995, for a total (100 percent) rating for PTSD that was 
awarded by the Board in July 1998.  

On further review of the effective date of the increased 
rating in October 1998, the RO found that that the July 
rating decision had been clearly and unmistakably erroneous 
(CUE) in assigning the November 29, 1995, effective date and 
revised the effective date of the 100 percent rating as 
February 26, 1996.  The RO found that a timely substantive 
appeal to perfect an appeal from a prior rating decision of 
February 1995 that had denied the veteran's claim for a 
rating higher than 50 percent for PTSD was (CUE), and that 
the increased rating should have been made effective from the 
date of receipt of a later claim for increase received on 
February 26, 1996.  

Throughout much of the period covered by the present appeal 
the veteran was represented by a private attorney.  The 
veteran terminated the attorney's representation in June 2000 
and is now unrepresented.  


FINDINGS OF FACT

1.  In September 1994 the Board denied entitlement to a 
rating above 30 percent for PTSD before February 1988, and 
assigned a rating of 50 percent rating after that date.  

2.  A statement from a VA physician received on January 17, 
1995, was accepted by the RO as an informal claim for an 
increased rating for PTSD.  

3.  By a February 1995 rating decision, the RO denied an 
increased rating for PTSD and continued the 50 percent 
rating.  

4.  A timely notice of disagreement with the February 1995 
rating decision was received and a statement of the case was 
issued in May 1995.  

5.  Rating decisions of May 1995 and September 1995 confirmed 
and continued the 50 percent rating; supplemental statements 
of the case were thereafter issued in May 1995 and on October 
5, 1995, respectively.  

6.  The veteran was hospitalized for psychiatric treatment at 
a VA hospital from November 7, 1995, to December 8, 1995.  

7.  A request for temporary total hospitalization rating 
based on the VA hospitalization in November and December 1995 
was received from the veteran on November 29, 1995.  

8.  The report of the VA hospitalization in November and 
December 1995 was subsequently received at the RO.  

9.  As of January 17, 1995, the veteran was demonstrably 
unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for an effective date, for a 100 percent 
evaluation for PTSD, retroactive to January 17, 1995 are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2003); 38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1992); 38 
C.F.R. § 4.132, including Diagnostic Code 9411 (as in effect 
before November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein; see also VAOPGCPREC 5-04.  

In the present case, the issue before the Board is a legal 
one.  There is no dispute as to the essential facts required 
to resolve the matter; hence, factual evidence is not 
dispositive of the appeal.  Because the claim is being 
decided as a matter of law resulting a full grant of the 
benefit sought, the notice and duty to assist provisions of 
the VCAA are inapplicable and no further development under 
the VCAA is required.  


Criteria

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 2002); 
38 C.F.R. § 3.400 (2003).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2003).  

Decisions of the Board of Veterans' Appeals are final 
decisions.  38 U.S.C.A. § 7104 (West 2002).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The decision of a duly constituted 
rating agency will be final and binding as to conclusions 
based on evidence on file at that time.  38 C.F.R. § 3.104(a) 
(2003).  

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).  

The law provides that review of an RO determination on appeal 
is initiated by the filing of a notice of disagreement and 
completed by the filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2003).  A substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202 (2003).  

The filing of a substantive appeal is subject to time limits.  
A substantive appeal must be filed within 60 days from the 
date of mailing of the statement of the case or supplemental 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  U.S.C.A. § 7105(a); 38 C.F.R. § 
20.302(b) (2003).  


For purposes of determining whether an appeal has been timely 
filed, the date of mailing of SOC or SSOC will be presumed to 
be the same as the date of the statement of the case and the 
date of mailing of the letter of notification will be 
presumed to be the same as the date of that letter.  38 
U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. § 20.302(b)(c) (2003).  
The 60-day period for filing a substantive appeal or 
responding to an SOC or SSOC may be extended for good cause.  
A request for an extension must be writing and must be made 
before expiration of the time limit for filing.  The denial 
of a request for an extension may be appealed to the Board. 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 
3.155(a) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).


Factual Background

The veteran established service connection for PTSD in July 
1982 and an initial evaluation of 30 percent was assigned 
from June 1980.  

In September 1994 the Board reviewed the veteran's appeal 
from a January 1998 rating decision wherein the RO denied his 
claim for a rating higher than 30 percent for PTSD.  The 
Board denied an increased rating for the period before 
February 1988 but assigned a 50 percent rating after that 
date.  The Board's decision was implemented by an RO rating 
decision of October 1994.  

Received at the RO on January 17, 1995, was a statement from 
a VA physician who was treating the veteran at a VA 
outpatient clinic.  The statement characterized the veteran 
as incapable of any gainful employment.  

By a February 1995 rating decision the RO denied the 
veteran's claim for an increased rating.  The veteran filed a 
timely notice of disagreement with the February 1995 rating 
decision and a statement of the case was issued in May 1995.  

Additional evidence relevant to the rating for PTSD was 
received on subsequent occasions.  RO rating decisions of May 
1995 and September 1995 confirmed and continued the 50 
percent rating.  Supplemental statements of the case were 
issued in May 1995 and on October 5, 1995, respectively.  The 
notice following each of the supplemental statements of the 
case advised the veteran that he had 60 days in which to 
submit a substantive appeal and that the appeal would be 
closed if no substantive appeal was received.  

No substantive appeal (VA Form 9 or equivalent) was received 
from the veteran within 60 days after the October 5, 1995, 
supplemental statement of the case or within one year from 
the date of notification of the February 1995 denial of an 
increased rating.  

The veteran was admitted to a VA hospital for psychiatric 
treatment on November 7, 1995, and remained hospitalized 
until December 8, 1995.  A request for temporary total 
hospitalization rating based on the VA hospitalization in 
November and December 1995 was received from the veteran on 
November 29, 1995.  The final report of the hospitalization 
was subsequently received at the RO.  The report is not date-
stamped but is located in the file below an unrelated 
document received on December 15, 1995.  

Received on February 26, 1996, was a report from a private 
psychologist that was accepted as a claim for an increased 
rating for PTSD.  The RO denied the claim later in February 
1996.  After additional development of the evidence, rating 
decisions of June 1996 confirmed and continued the 50 percent 
rating.  The veteran filed a timely notice of disagreement 
with the June 1996 denial of an increased rating.  By a July 
1998 decision, the Board found that the criteria for a 100 
percent rating for PTSD had been met.  

In July 1998 the RO assigned an effective date of November 
29, 1998, for the 100 percent rating and the present appeal 
ensued.  A later rating decision of October 1998 revised the 
effective date as February 26, 1996.  

Analysis

The Board's September 1994 decision resulted in the 
assignment of a 50 percent rating for PTSD, which had 
previously been rated as 30 percent disabling for many years.  
The Board's decision that the disorder was ratable at 50 
percent rather than 100 percent was final based on the 
evidence of record at that time.  38 U.S.C.A. § 7104 (West 
2002).  In order for a rating higher than 50 percent to be 
assigned after the September 1994 Board decision, receipt of 
a new claim supported by evidence showing a worsening of the 
veteran's condition was required.  
It is undisputed that no document qualifying as a claim for 
increase was thereafter received until January 17, 1995, when 
the veteran submitted a statement from a VA physician 
containing a medical opinion that he was unemployable.  
Denial of that claim led to an appeal by the veteran, which 
entailed two subsequent rating decisions and the issuance of 
a statement of the case and two supplemental statements of 
the case.  It is also undisputed that the veteran did not 
submit a substantive appeal (VA Form 9 or equivalent) before 
December 5, 1995, when the 60-day submission period following 
the last supplemental statement of the case, issued on 
October 5, 1995, had expired.  U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.302(b) (2003).  

However, the veteran's failure to file a substantive appeal 
did not terminate the pending appeal because new and material 
evidence consisting of the report of a VA hospitalization 
beginning on November 7, 1997, was received at the RO before 
the December 5 deadline.  Although there is some ambiguity in 
the record as to whether the document was received 
simultaneously with the November 29, 1995, claim for a 
temporary total hospitalization rating, as opposed to some 
subsequent date no later than December 15 (the date of the 
next document in the file), the Board finds that it is at 
least as likely as not that the report was obtained more or 
less contemporaneously with the receipt of the claim and 
resolves reasonable doubt in the veteran's favor as to this 
point.  

Under VA regulations, when new and material evidence other 
than service medical records is received during the appeal 
period or before an appellate decision, the effective date 
will be as if the prior decision had never been rendered.  
38 C.F.R. § 3.400(q) (2003).  Similarly, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
timely submitted new and material evidence relates back to 
the original date of claim for purposes of determining 
effective date.  See Muehl v. West, 13 Vet. App. 159 (1999).  

Consequently, the veteran's January 17, 1995, claim for 
increase did not become final and has remained in a pending 
status since then, notwithstanding the subsequent 
adjudication involving the rating for PTSD.  See 38 C.F.R. 
§ 3.160(d) (2003).  
In finding to the contrary, the RO evidently relied on a 
notation in the introduction to the Board's July 1998 
decision to the effect that the Board did not have 
jurisdiction to review the February 1995 decision in the 
absence of a timely substantive appeal filed by the veteran.  
However, the issue decided at that time involved the rating 
warranted for PTSD.  The fact that the Board did not consider 
the evidence pertaining to the period from January 1995 for 
that determination does not affect the present determination 
as to the effective date of the award.  None of the findings 
of fact or the conclusion of law set forth therein have any 
application to the present effective date question.  

The record adequately establishes that the veteran's service-
connected psychiatric disability was productive of 
psychiatric impairment of such degree as to warrant a 100 
percent schedular rating throughout the period since January 
1995 under the rating criteria in effect in January 1995, at 
the time the claim for increase was filed.  Before November 
7, 1996, the VA Schedule for Rating Disabilities provided as 
follows in pertinent part:

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community. 
Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
CAVC held that if any one of the three above-cited 
independent bases for a 100 percent rating for a psychiatric 
disorder is met, a 100 percent rating should be assigned.  

The January 1995 statement from the VA physician provides 
uncontradicted evidence that the veteran was demonstrably 
unable to obtain or retain employment at that time.  

Accordingly, the Board finds that the proper effective date 
for the assignment of a 100 percent rating for PTSD is 
January 17, 1995.  


ORDER

Entitlement to a 100 percent rating for PTSD retroactive to 
January 17, 1995 is granted, subject to the criteria 
governing the payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



